69 N.Y.2d 1036 (1987)
In the Matter of Michael W. Sheila W., Appellant; Commissioner of Social Services of the City of New York, Respondent. (Proceeding No. 1.)
In the Matter of Tennille W. Sheila W., Appellant; Commissioner of Social Services of the City of New York, Respondent. (Proceeding No. 2.)
Court of Appeals of the State of New York.
Submitted April 27, 1987.
Decided June 11, 1987.
Motion to dismiss appeal granted and appeal dismissed, without costs, upon the ground that it was not taken within the time required by statute (CPLR 5513 [a]).